Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-3 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Briggs (U.S. Pat. 11,100,384) in view of Examiner Taking Official Notice MPEP 2144.03.

     With respect to claim 1, Briggs teaches a method of localization data to a vehicle (illustrated in figure 10), comprising: capturing from a first electronic depth camera (col. 3, lines 10-19 and col. 6, lines 10-15)  for acquiring 3D point clouds of depth profiles, see col. 7, lines 46-52.  Briggs teaches an optical axis wherein the image acquisition device is disposed in the Z axis (plumb with the Earth)  and viewing in the x – y  Cartesian plane as claimed (col. 11, lines 40-50).  Briggs also teaches multiple degrees 

     Briggs teaches using deep neural networks (such as machine learning such as neural networks using unsupervised and supervised learning) which the examiner reads as deep neural networks for determining (col. 19, lines 5-20). Briggs teaches that neural networks are used in management system 1060 for determining  one or more images including telemetry data collected by sensors. Briggs teaches a management system 902 for storing image calibration information see col. 14  and col. 15, beginning at line 44. What Briggs does not specifically show is that management system 902, which manages a plurality of images,  uses neural networks. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a neural network in multiple management services since it is at least taught to be used on one. It would have been recognized  by one of ordinary skill in the art to  try neural networks in both management systems 902 and 1060 for the purpose of classifying the images  in management system 902 in like manner that user preferences are classified with management system 1060. 

     With respect to claim 2, Briggs teaches navigation by GPS, col. 2, lines 40-50, col. 20, line 15, col. 22, lines 47-55. While Briggs does not contemplate a weak or absent GPS signal, the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to be highly predictable result and within the realm of common sense, that if the GPS mapping is inaccessible,  

    With respect to claim 3, Briggs teaches navigation to different points col. 18, lines 15-25. The examiner construes waypoints to be the coordinates that are used to navigate to the destination.

     With respect to claim 7, Briggs teaches multiple cameras for three dimensional stitching. The cameras move with respect to azimuth, elevation and range. See col. 3, lines 1-10. The cameras are mounted on the top of the vehicle in the x-y-z planes.  Therefore the pitch, roll and yaw are contemplated by the azimuth, elevation and range as discussed by Briggs as wells as movement in the x, y, z axis. The cameras show at least three degrees of freedom to calibrate the sensors as calibration boards 130 and 140 are scanned. 







Claim Rejections - 35 USC § 103

Claims  4, 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Tay (10,854,011).

     With respect to claim 4, Briggs teaches all of the subject matter upon which the claims depend including the use of LIDAR and camera sensors but there is no mention that the sensors read in RGB. It could be assumed, however, at col. 2, lines 60 -65, that RGB is inferred. But assuming arguendo, Tay teaches  a camera disposed on a vehicle which reads RGB signals, see para. 15, lines 38-45. 
    Since Briggs and Tay are both directed to autonomous vehicles using cameras mounted on the vehicle, the purpose of using a RGB camera for color sensors, would have been recognized as a predictable type of sensor used in Briggs. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the RGB camera taught by Tay in place of the camera taught by Briggs to make  the claimed invention. 

     With respect to claim 15, Briggs teaches an imaging system for guiding vehicle 1040, comprising a color camera, see col. 2, lines 60-65, the camera is located on the top  portion of the vehicle as illustrated in figure 10.

     Briggs teaches all of the subject matter upon which the claims depend including the use of LIDAR and camera sensors but there is no mention that the sensors read in 
     Briggs teaches navigation to different points col. 18, lines 15-25. The examiner construes waypoints to be the coordinates that are used to navigate to the destination.  

     Briggs further teaches management system 902 for transmitting commands to assist in the navigation of vehicle 1100, see col. 15, lines 5-25 and 45-59.

      What Briggs does not specifically show is that management system 902, which manages a plurality of images,  uses neural networks. However, it would have been 

    While Briggs broadly referred to optical cameras for reading color,  the specific types of color were not set forth by Briggs. 
Tay clearly teaches the use of reading RGB components from an optical camera in an autonomous setting. 
     Since Briggs and Tay are both directed to autonomous vehicles using cameras mounted on the vehicle, the purpose of using a RGB camera for color sensors, would have been recognized as a predictable type of sensor used in Briggs. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the RGB camera taught by Tay in place of the camera taught by Briggs to make  the claimed invention. 

 With respect to claim 16, Briggs teaches using GPS to navigate, see col. 2. line 44, col 20, lines 13-20 and col. 22, lines 50-55. Since GPS signals vary based upon reception, it would have been obvious to one of ordinary skill in the art, before the effective filing  of the claimed invention, that  it is a matter of common sense or a predictable outcome that the GPS signals will be below a certain threshold.




Claim Rejections - 35 USC § 103

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ma (US Pat. 11,061,122).
     With respect to claim 5, Briggs teaches all of the subject matter upon which the claim depends except for the specific use of CNN.
    Ma teaches an autonomous vehicle with a camera loaded on top in which deep learning is used in navigation. Specifically, at col. 5, lines 40-60, Ma teaches using CNN to train in navigation by recognizing objects.
    Since, Briggs and Ma are directed to autonomous vehicles, the purpose of using CNN as a specific type of deep learning, would have been predictable given that CNN is well known machine learning algorithms.  It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to substitute one type of neural network in place of a different one in order to classify the result of the neural network to facilitate navigation purposes.  

     With respect to claim 6, Briggs teaches using machine learning for determining the pose of the vehicle by use of surfaces 130 and 140. 

Furthermore, it would have been obvious to replace the type of machine learning taught by Briggs in place of  the CNN type taught by Ma, for the purpose of determining the degree of pose/orientation  on platform 120 or as navigating on the road.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (11,100,384) in view of Briggs.

With respect to claim 19, Finkelstein teaches cross-model supervision, comprising:  cameras 26 serving as depth cameras  for reading imaging data which may include video from an RGB camera, infrared images from an IR camera, depth images from a depth camera, thermal images from a thermal camera, etc. The RGB camera may track a user's location within a room.  Finkelstein teaches wherein a portion of the image that is to be read is a marker on a vehicle.   Finkelstein teaches  a camera as an entity tracker  that  may collect and/or store information pertaining to the identity, position, and/or current status of one or more people or other entities. The position identifier 106 may further calculate one or more additional parameters describing the position and/or orientation of a detected entity, such as a pitch, roll, and/or yaw parameter. 
 The examiner contends that the entities may include fiducial markers.  Finkelstein further teaches calculating a multiple degree of freedom of the pose with respect to the “entity” that is read.  Finkelstein teaches the reported position of a detected entity may have any number of degrees-of-freedom, and may include any number of coordinates defining the position of the entity in an environment.  An entity position 114 of a detected entity may be reported even if the entity tracker is unable to identify the entity, and/or determine the current status of the entity. images the camera may take on the vehicle.  The entity identity, position  and status  may take the form of a discrete data packet including a series of values and/or labels describing the information gathered by the entity tracker. Each of the entity may also  include a confidence value defining a statistical likelihood that the information is accurate. Machine learning techniques may be applied to such factors and other data to learn from such information and make related predictions in the future.

However, Finkelstein teaches the camera 22/26 can obtain depth images.
Finkelstein teaches that information gathered as the entity may take the form of a label identifying  the pose of  something that  that was identified by entity tracker 106, which may be partially disclosed on the vehicle such  as meters on the vehicle which may include a speedometer or gas meter etc. 

     Since, Finkelstein provides the motivation for labeling  inputs, the purpose of labeling depth images would have been contemplated or predictable.  It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,  to label any inputs prior to processing them in a machine learning setting for at least the reason that Finkelstein provides the motivation for performing machine learning  on user input information so that it can be used in an unsupervised environment.
    Finkelstein seems to suggest that the present invention may have applicability with vehicles in that the entity information could be contents on the dashboard of a vehicle, see, col. 33, lines 10-15.. but does not disclose that the images from the depth camera are specific to those obtained form a vehicle. 
     Briggs, on the other hand,  teaches determining the pose of a vehicle and using  pose information to fed to a machine learning algorithm to assist in the guidance of the vehicle.  Briggs teaches using deep neural networks (such as machine learning such as neural networks using unsupervised and supervised learning) which the examiner reads as deep neural networks for determining (col. 19, lines 5-20). Briggs teaches that neural 

     Since, Finkelstein and Briggs are both directed to  a method and system for using machine learning for identifying targets on a vehicle, the purpose of using images to help navigate a vehicle to different points would have been contemplated by the combination of Finkelstein and Briggs.  
    It would have been obvious to one or ordinary skill in the art to use machine learning with supervised labelling to train the neural network  using user settings and subsequently using unlabeled or non-supervision of inputs in order to input to the learning network for the purpose of classifying the actions of the vehicle based on  the specific input data obtained from the depth images of the camera.

     With respect to claim 20, Finkelstein teaches receiving unsupervised data points regarding the cameras 22/24 (wherein the neural network has been trained). Finkelstein teaches a position identifier 106 which may further calculate one or more additional parameters describing the position and/or orientation of a detected entity, such as a pitch, roll, and/or yaw parameter.  The position and/or orientation may include any 20  may be utilized with machine learning techniques to learn user preferences and make predictions from such information which corresponds with calculating  the  pose/position and/or orientation based on  the unsupervised (unlabeled) depth image. 
     Machine learning techniques may be applied to such factors and other data to learn from such information and make predictions in the future.

     What Finkelstein doesn’t teach is  sending a command to generate new waypoints. 
     Briggs teaches capturing from a first electronic depth camera (col. 3, lines 10-19 and col. 6, lines 10-15)  for acquiring 3D point clouds of depth profiles, see col. 7, lines 46-52.  Briggs teaches an optical axis wherein the image acquisition device is disposed in the Z axis (plumb with the Earth)  and viewing in the x – y  Cartesian plane as claimed (col. 11, lines 40-50).  Briggs also teaches multiple degrees of freedom as the camera and LIDAR devices can be angled to capture targets 130 and 140, see col. 3, lines 20-30,  col. 6, lines 15-36 and  col. 6, lines 61-65.  Briggs teaches navigation to different points col. 18, lines 15-25. The examiner construes waypoints to be the coordinates that are used to navigate to the destination.

    Since Finkelstein and Briggs are both directed to autonomous vehicles with  onboard/outboard cameras for identifying  the pose of a vehicle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 


                           Claims Objected As Containing Allowable Matter
Claims 8-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEROME GRANT II/Primary Examiner, Art Unit 2664